internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-119233-99 date re sec_29 request for a ruling credit for producing fuel from a nonconventional source company plan dear this letter responds to a letter from company dated date requesting a ruling that company will produce a qualified_fuel within the meaning of sec_29 of the internal_revenue_code we understand the facts as represented by company and company’s authorized representatives to be as follows company is a limited_liability_company formed for the purpose of producing solid synthetic_fuel from coal company has a license authorizing it to use a variant of x’s patented process the process for converting coal feedstock into synthetic_fuel the process uses a unique substrate derived from acrylonitrile polyvinyl alcohol and injection pressure to chemically change coal into a synthetic solid fuel the process consists of two sequential steps in the first step the coal is collected sized cleaned and combined during this step an emulsion surfactant is used to remove undesirable tramp compounds such as clay and silicates carried with raw coal fines concentrated acid is then combined with the coal to produce fixed carbon receptor sites which allow for attachment of an epi- oxygen structure to carbon matrices the second step of the process uses a two-step chemical reaction to capture the carbon matrices into a cross linked epi-oxygen structure which is capable of withstanding the temperatures and handling associated with solid fuel uses two plr-119233-99 monomers freely attach to the receptor sites prepared in the first step as the catalysts used to derive the monomers evaporate during this reaction the monomers are co-polymerized and attached to the carbon component receptor sites coal is changed by covalently attaching a polymer at the modified carbon matrices of the coal and restructuring the resulting synthetic_fuel into a cross linked epi-oxygen type structure company had experts conduct numerous tests on fuel produced from coal fines of an eastern low-volatile bituminous coal a medium-volatile bituminous coal and two western high-volatile bituminous coals by the preponderance of these tests’ results company and company’s representatives represent that there was a significant chemical change in the coal making up the fuel sec_29 of the code allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the tax_year the production of which is attributable to the taxpayer the credit for the tax_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 of the code defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 of the code and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel the ruling notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the representations of company including the preponderance of proffered data on the significant difference in the chemical composition of the fuel to be produced from that of the coal the fuel to be produced using the process will be a solid synthetic_fuel from coal within the meaning of revrul_86_100 and sec_1_48-9 of the regulations accordingly we conclude that the process produces a qualified_fuel as defined in sec_29 of the code plr-119233-99 except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office the original of this letter is being sent to company and copies are being sent to company’s authorized representatives sincerely yours charles b ramsey branch chief branch office of assistant chief_counsel passthroughs and special industries
